72274: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-40944: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72274


Short Caption:PUB. EMPLOYEES' RETIREMENT SYS. OF NEVADA VS. NEVADA POLICY RESEARCH INST., INC.Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 16OC001611BClassification:Civil Appeal - General - Other


Disqualifications:ParraguirreCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/10/2017 / Chubb, JanetSP Status:Completed


Oral Argument:03/07/2018 at 10:00 AMOral Argument Location:Carson City


Submission Date:03/07/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantPublic Employees' Retirement System of NevadaJoshua J. Hicks
							(McDonald Carano LLP/Reno)
						Adam D. Hosmer-Henner
							(McDonald Carano LLP/Reno)
						


RespondentNevada Policy Research Institute, Inc.Joseph F. Becker
							(Former)
						Deanna L. Forbush
							(Clark Hill PLC)
						Colleen E. McCarty
							(Clark Hill PLC)
						Nicholas M. Wieczorek
							(Clark Hill PLC)
						





Docket Entries


DateTypeDescriptionPending?Document


02/02/2017Filing FeeAppeal Filing fee waived.  State/County/Municipality.


02/02/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-03884




02/02/2017Filing FeeReturned Filing Fee. Check No. 99979 returned to McDonald Carano Wilson.


02/02/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-03886




02/03/2017Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.17-04055




02/10/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet L. Chubb.17-04872




02/15/2017Notice of Appeal DocumentsFiled Copy of District Court Docket Entries17-05369




02/23/2017Docketing StatementFiled Docketing Statement.17-06254




02/23/2017Notice/IncomingFiled Amended Certificate of Service re: Docketing Statement.17-06255




02/24/2017Notice/IncomingFiled Errata to Docketing Statement.17-06445




02/24/2017Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 24, 2017 at 2:00 pm.17-06581




02/28/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-06871




03/07/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-07652




03/07/2017Docketing StatementFiled Respondent's Response to Appellant's Docketing Statement.17-07713




03/27/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-10188




03/28/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-10386




04/12/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/17/17. To Court Reporter: Gail Wilsey.17-12151




04/17/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-12710




05/08/2017TranscriptFiled Notice from Court Reporter. Gail Willsey stating that the requested transcripts were delivered.  Dates of transcripts: 01/17/17.17-15241




05/16/2017Notice of Appeal DocumentsFiled District Court Docket Entries.17-16439




06/08/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Opening Brief and Appendix due: July 10, 2017.17-19009




07/11/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Brief is not double-spaced. NRAP 32(a)(4)).17-22851




07/11/2017AppendixFiled Joint Appendix Volumes 1-4.17-22852




07/11/2017BriefFiled Appellant's Opening Brief.17-23032




08/10/2017BriefFiled Respondent's Answering Brief.17-26822




09/05/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply Brief due:  September 25, 2017.17-29643




09/26/2017BriefFiled Appellant's Reply Brief.17-32571




09/26/2017Case Status UpdateBriefing Completed/To Screening.


12/07/2017Notice/IncomingFiled Notice of Change of Firm Affiliation and Change of Address (Joseph F. Becker).17-42252




12/27/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-44548




01/22/2018Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, March 7, 2018, at 10:00 a.m. for 30 minutes in Carson City.18-02819




02/16/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-06437




03/07/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


10/18/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Douglas, C.J. Majority: Douglas/Cherry/Gibbons/Pickering. Stiglich, J., with whom Hardesty and Parraguirre, JJ., agree, dissenting. 134 Nev. Adv. Opn. No. 81. EN BANC18-40944




11/06/2018Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)18-903063




11/06/2018Filing FeeFiling fee paid. E-Payment $150.00 from Adam D. Hosmer-Henner. (SC)


11/14/2018Notice/IncomingFiled Substitution of Attorneys (Deanna Forbush and Nicholas Wieczorek in place of Joseph Becker as counsel for Respondent). (SC)18-904122




11/16/2018Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  15 days.  (SC)18-904492




11/29/2018OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


12/04/2018Post-Judgment PetitionFiled Respondents Answer To Petition For Rehearing.  (SC)18-906795




12/24/2018Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  Stiglich, J., with whom Hardesty, J., agrees, dissenting.  fn1[The Honorable Ron Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.]  (SC)18-910083




01/22/2019RemittiturIssued Remittitur. (SC)19-03286




01/22/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/12/2019RemittiturFiled Remittitur. Received by County Clerk on January 23, 2019. (SC)19-03286





Combined Case View